—In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Posner, J.), dated July 8, 1991, which granted the plaintiff’s motion for leave to serve an amended notice of claim and amended complaint and denied its cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff moved pursuant to General Municipal Law § 50-e (6) for leave to serve an amended notice of claim to correct the date of the accident listed in the original notice of claim. We find that the error was not made in bad faith. Furthermore, the defendant has not demonstrated any actual prejudice, nor is there any reason to presume the existence of prejudice from this record. Under the circumstances of this case, the court properly exercised its discretion in granting the plaintiff’s motion (see, General Municipal Law § 50-e [6]; Tucker v Long Is. R. R. Co., 128 AD2d 517; cf., Toro v City of New York, 196 AD2d 864). Bracken, J. P., Sullivan, Fiber and Pizzuto, JJ., concur.